      Case 4:18-cv-01303-AKK-HNJ Document 73 Filed 08/03/20 Page 1 of 4                        FILED
                                                                                      2020 Aug-03 PM 03:25
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 WILLIAM HARRIS,                             )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )    Case No.: 4:18-cv-01303-AKK-HNJ
                                             )
 DEWAYNE ESTES, et al.,                      )
                                             )
        Defendants.                          )

                            MEMORANDUM OPINION

      The magistrate judge filed a report on July 7, 2020, recommending the court

grant the defendants’ motions for summary judgment and dismiss the plaintiff’s

amended complaint with prejudice. Doc. 69. The plaintiff filed objections to the

report and recommendation on July 24, 2020. Doc. 72. For the following reasons,

the court OVERRULES the plaintiff’s objections.

      The plaintiff restates his claims that the defendants violated his constitutional

rights by failing to protect him from an inmate attack. Doc. 72. However, the

plaintiff fails to adequately address the magistrate judge’s conclusions that even

taking the facts in the light most favorable to him, the undisputed facts do not show

that the defendants possessed subjective knowledge that there was a substantial risk

of serious harm to the plaintiff, or that they were deliberately indifferent to his safety.

See Farmer v. Brennan, 511 U.S. 825, 833-34 (1994).
      Case 4:18-cv-01303-AKK-HNJ Document 73 Filed 08/03/20 Page 2 of 4




       While the plaintiff was not required to inform the defendants of the identity

of the inmate prior to the attack, he conveyed only a vague and generalized threat of

harm, rather than a specific and particularized threat from which the defendants

could infer a strong likelihood of injury, not just a mere possibility. See Rodriguez

v. Sec’y for Dep’t of Corr., 508 F.3d 611, 617 (11th Cir. 2007); Carter v. Galloway,

352 F.3d 1346, 1349-50 (11th Cir. 2003). Indeed, the plaintiff’s claim that the

defendants failed to protect him from an unknown inmate who wanted to harm him

for unknown reasons fails to establish that the defendants were subjectively aware

of a substantial risk of serious harm to him.1 See Rodriguez, 508 F.3d at 614-19

(finding sufficient evidence that defendant knew inmate faced a substantial risk of

serious harm where inmate did not know identity of gang enforcer who stabbed him,

but told several guards that his former gang had threatened him and he feared they

would assault him when he was released from general population).

       The plaintiff claims a chart produced by the defendants indicates over 100

incidents of inmate-on-inmate assaults between September 2016 and September

2017 and supports his allegations of constant violence at St. Clair. Doc. 72 at 3;

Doc. 61-1 at 1. The chart shows all incidents of inmate-on-inmate assaults at St.

Clair, including fights, assaults without serious injury, and assaults with serious



1
  The plaintiff does not allege that he informed the defendants that this unknown inmate was a
relative of the individual he murdered. Doc. 39 at 5-6; Doc. 41 at 4-5; Doc. 67 at 4-5.
                                              2
      Case 4:18-cv-01303-AKK-HNJ Document 73 Filed 08/03/20 Page 3 of 4




injury. Doc. 61-1 at 1. Specifically, during that year, there were 33 assaults with

serious injury, 65 assaults without serious injury, and 12 fights. Id. The plaintiff

has not shown these figures in the context of the number of inmates housed at St.

Clair during this time, or the sections of the prison where these assaults occurred,

for the court to determine whether they support a finding that “violence and terror

reign[ed].” Purcell ex rel. Estate of Morgan v. Toombs Cty., Ga., 400 F.3d 1313,

1320 (11th Cir. 2005). In addition to evaluating the number of inmate-on-inmate

assaults against the number of inmates housed at the facility, the Eleventh Circuit

has also noted that in cases where it held that a generalized risk of violence from a

prison population could support a claim of deliberate indifference to a substantial

risk of serious harm, “the plaintiff has pointed to specific features of a facility or its

population rendering it particularly violent,” including evidence of “pervasive

staffing and logistical issues rendering prison officials unable to address near-

constant violence, tensions between different subsets of a prison population, and

unique risks posed by individual prisoners or groups of prisoners due to

characteristics like mental illness.” Marbury v. Warden, 936 F.3d 1227, 1234-35

(11th Cir. 2019). The plaintiff has not made such a showing here. Although the

plaintiff cites a United States Department of Justice report concerning the conditions

in Alabama’s prisons from 2017-2018, he does not set forth the specific findings in




                                            3
       Case 4:18-cv-01303-AKK-HNJ Document 73 Filed 08/03/20 Page 4 of 4




the report which address these factors as it relates to St. Clair and how they put the

defendants on notice of widespread abuse prior to the September 2017 assault.2

       Moreover, there is no evidence the defendants were deliberately indifferent to

the plaintiff’s claims that he had an enemy at St. Clair. Rather, the evidence indicates

Classification staff checks for enemies before placing an inmate in population. Doc.

36-4 at 1. Classification staff completed this procedure prior to placing the plaintiff

in general population at St. Clair and he did not have any documented enemies at the

facility. Id.

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

court hereby ADOPTS the report and ACCEPTS the recommendation.

Accordingly, the court finds that the defendants’ motions for summary judgment are

due to be granted, the court finding no genuine issues of material fact exist. A Final

Judgment will be entered separately.

       DONE the 3rd day of August, 2020.


                                              _________________________________
                                                       ABDUL K. KALLON
                                                UNITED STATES DISTRICT JUDGE
2
  In addition, the plaintiff argues the magistrate judge failed to address “newspaper clipping[s]” in
support of his claims of rampant violence at St. Clair. Doc. 72 at 4. The plaintiff attached one
newspaper article to his motion for appointment of counsel. Doc. 38 at 2; Doc. 41 at 6. This article
is not dated and only describes general problems plaguing Alabama prisons and does not form the
basis of the defendants’ alleged subjective knowledge that the plaintiff faced a substantial risk of
serious harm prior to the inmate assault. Id.
                                                 4
